Exhibit 10.2

Execution Version

AMENDED AND RESTATED CUSTODY AGREEMENT

DATED AS OF March 1, 2013

BY AND BETWEEN

DHI MORTGAGE COMPANY, LTD.

(THE “SELLER”)

AND

U.S. BANK NATIONAL ASSOCIATION

IN ITS CAPACITY AS ADMINISTRATIVE AGENT AND REPRESENTATIVE OF CERTAIN BUYERS

(THE “CUSTODIAN”)



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Agent

     1   

Agreement Preamble

     4   

Appraisal Report

     2   

Approved MBS Custodian

     2   

Bailee

     2   

Buyers

     1   

Certified

     2   

Current Repurchase Agreement

     1   

Custodian’s

     2   

Custody Agreement

     1   

Electronic

     2   

Flood Insurance Policy

     3   

JPMorgan

     1   

Lender’s

     3   

Loan

     3   

MBS Custodial Agreement

     2   

MERS

     3   

MERS

     3   

Mers®

     3   

Mortgage

     3   

Pool

     4   

Preliminary

     4   

Primary

     4   

Repurchase

     4   

Seller

     1   

Shipping

     4   

Supplemental

     4   



--------------------------------------------------------------------------------

Table of Contents

 

1.

   DEFINITIONS      2       1.1.    General Definitions      2       1.2.   
Other Definitional Rules      5   

2.

   DELIVERY OF FILES TO THE CUSTODIAN      5       2.1.    Reaffirmation of
Administrative Agent’s Lien      5       2.2.    Delivery      6       2.3.   
Follow-up by the Seller      7       2.4.    Supplemental Papers      7   

3.

   CUSTODIAN’S RECEIPT, EXAMINATION AND PRIOR CERTIFICATION OF FILES      7   
   3.1.    Custodian’s Examination of Basic Papers      7       3.2.    When Wet
Loans’ Basic Papers Are Submitted      8       3.3.    Limited Scope of
Examination of Supplemental Papers      9       3.4.    Submission List Errors
or Omissions      9       3.5.    Custodian’s Exception Reports      9      
3.6.    Custodian’s Exception Report Loans Ordinarily Not Included in Purchase
Value Calculation      9       3.7.    Correction of Exceptions      9      
3.8.    Possession of Files      10       3.9.    Papers Previously Certified by
the Custodian      10   

4.

   RELEASE OF FILES BY THE CUSTODIAN      10       4.1.    Shipping Direction   
  10       4.2.    Shipping Purchased Loans      10       4.3.    Repurchases   
  10       4.4.    Shipping Schedule      11       4.5.    Minimum Face Amount
of MBS      11       4.6.    Shipment of Files      11       4.7.    Payment of
Proceeds of Whole Loans and MBS Sold      12       4.8.    If U.S. Bank is
Custodian for the Approved Investor      12       4.9.    Custodian Not
Responsible to Obtain Acknowledgement or Confirm Status      12       4.10.   
Shipment of Files or Loan Papers to the Seller      12       4.11.    Release
and Indemnification      13   

5.

   RIGHT OF INSPECTION BY BUYERS AND THE SELLER      13   

6.

   CUSTODIAN’S FEES      13   

7.

   TERMINATION OF AGREEMENT      14   

8.

   RESIGNATION OR REMOVAL OF CUSTODIAN      14       8.1.    Qualifications of
Custodian      14       8.2.    Resignation of the Custodian or any Successor
Custodian      14   



--------------------------------------------------------------------------------

   8.3 .    Removal of the Custodian or any Successor Custodian      15      
8.4.    Effective Date of Resignation or Removal      15       8.5.    Successor
     15       8.6.    Merger of the Custodian or any Successor Custodian      16
  

9.

   LIMITATION ON OBLIGATIONS OF AND RELIANCE BY CUSTODIAN; INSURANCE      16   

10.

   NOTICES      16   

11.

   NO ASSIGNMENT OR DELEGATION BY CUSTODIAN      17   

12.

   BUYERS’ ASSIGNMENTS AND PARTICIPATION      17   

13.

   CONFIDENTIALITY      17       13.1.    Seller’s Information      17      
13.2.    Privacy of Customer Information      18   

14.

   CONTROLLING LAW AND VENUE      18   

15.

   AGREEMENT FOR THE EXCLUSIVE BENEFIT OF PARTIES      18   

16.

   WAIVER OF JURY TRIAL      18   

17.

   ENTIRE AGREEMENT      19   

18.

   EXHIBITS      19   

19.

   INDULGENCES, NOT WAIVERS      19   

20.

   TITLES NOT TO AFFECT INTERPRETATION      19   

21.

   PROVISIONS SEPARABLE      19   

22.

   RELATIONSHIP OF THE SELLER AND THE CUSTODIAN      19   

23.

   EXISTING CUSTODY AGREEMENT      20   



--------------------------------------------------------------------------------

AMENDED AND RESTATED CUSTODY AGREEMENT

PREAMBLE

THIS AMENDED AND RESTATED CUSTODY AGREEMENT (as it may be supplemented, amended
or restated from time to time, this “Custody Agreement”) entered into as of
March 1, 2013, by and among DHI MORTGAGE COMPANY, LTD. (the “Seller”), a Texas
limited partnership, and U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), a
national banking association, as agent and representative of the Buyers under
the Current Repurchase Agreement (defined below) (in such capacity, the
“Administrative Agent”) and as custodian under this Custody Agreement (in such
capacity, the “Custodian”) recites and provides as follows:

BACKGROUND

A. The Seller and U.S. Bank entered into a Custody Agreement dated as of
March 27, 2008 (as the same has been amended, restated or otherwise modified
from time to time, the “Existing Custody Agreement”).

B. The Seller has requested that U.S. Bank amend the Existing Custody Agreement
in certain respect.

C. The parties desire to amend and restate the Existing Custody Agreement in its
entirety, as set forth herein.

RECITALS

The Seller, the Administrative Agent, and the buyers named therein as buyers
(the “Buyers”) have entered into an Amended and Restated Master Repurchase
Agreement of even date herewith (as it may be supplemented, amended or restated
from time to time, the “Current Repurchase Agreement”). Pursuant to the Current
Repurchase Agreement, the Seller has agreed to sell and transfer to the Buyers
against transfer of funds by the Buyers certain Eligible Loans (as that term is
defined in the Current Repurchase Agreement), with a simultaneous agreement by
the Buyers that the Buyers will transfer to Seller such Eligible Loans against
the transfer of funds by the Seller with the requirement that the Basic Papers
relating to the Purchased Loans (as that term is defined in the Current
Repurchase Agreement) must be delivered to the Custodian pending repurchase by
the Seller.

The Buyers and the Seller desire that the Seller deposit with the Custodian from
time to time the Basic Papers for all Purchased Loans, to be held by the
Custodian acting as documents custodian and representative of the Administrative
Agent and the Buyers in respect of the Purchased Loans under the Current
Repurchase Agreement until each Purchased Loan has been repurchased or until
possession and custody of the Basic Papers for such Purchased Loan have been
delivered to the Seller or another Person as contemplated by and in accordance
with the terms of this Custody Agreement.



--------------------------------------------------------------------------------

AGREEMENTS

In consideration of the mutual promises and covenants hereinafter set forth, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1. Definitions.

1.1. General Definitions. Capitalized terms defined in the Current Repurchase
Agreement that are used but not defined differently herein have the same
meanings here as there, and reference is here made to the Current Repurchase
Agreement for the definitions of such capitalized terms and for all purposes,
the Current Repurchase Agreement and this Custody Agreement being complementary
and intended by the parties to be read together (although in the event of any
conflict or inconsistency between the Current Repurchase Agreement and this
Custody Agreement, the Current Repurchase Agreement shall govern and control.)
For the purposes of this Custody Agreement, the following terms shall have the
indicated meanings unless the context or use indicates another or different
meaning and intent, and the definitions of such terms are equally applicable to
their singular and plural forms.

“Appraisal Report” means a written report of an Appraisal or a Broker’s Price
Opinion setting forth the appraiser’s or broker’s opinion and method of
determination of the fair market value of the subject Mortgaged Premises,
including a statement of all material assumptions made, and dated and signed by
such appraiser or broker, who, and the form of which report, must comply with
all relevant Agency guidelines.

“Approved MBS Custodian” means either (x) U.S. Bank, holding MBS as securities
intermediary, (y) a Person (other than U.S. Bank) approved by the Administrative
Agent who has agreed to hold MBS and the proceeds of any sale or other
disposition thereof as custodian, agent and bailee for the Administrative Agent
pursuant to a custodial agreement (an “MBS Custodial Agreement”) in a form
approved by the Administrative Agent which such Person has executed with the
Administrative Agent or (z) such other Person as shall have been approved for
that purpose by the Administrative Agent.

“Bailee Letter” means a transmittal letter for shipments of Purchased Loans by
the Custodian to an Approved Investor substantially in one of the form attached
as Exhibit A.

“Certified Copy” means a copy of an original Basic Paper or Supplemental Paper
accompanied by (or on which there is stamped) a certification by an officer of
either a title insurer or an authorized agent of a title insurer (whether a
title agency or a closing attorney) or, except where otherwise specified below,
by an Authorized Seller Representative or an officer of a Servicer (if other
than the Seller) of the relevant Mortgage Loan, that such copy is a true copy of
the original and (if applicable) that the original has been sent to the
appropriate governmental filing office for recording in the jurisdiction where
the related Mortgaged Premises are located. Each such certification shall be
conclusively deemed to be a representation and warranty by the certifying
officer, agent, Authorized Seller Representative or officer of the relevant
Servicer, as applicable, to the Buyers, the Administrative Agent and the
Custodian upon which each may rely.

 

-2-



--------------------------------------------------------------------------------

“Custodian’s Exception Report” is a report issued by the Custodian listing
Purchased Loans whose Basic Papers have been reviewed by the Custodian and
appear not to satisfy the review standards and requirements stated in this
Custody Agreement and indicating (either by coding, a summary statement or both)
the defect or deficiency disclosed by such review for each Purchased Loan (or
grouping of Purchased Loans) listed therein.

“Electronic Agent” means MERSCORP, Inc. or its successor in interest or assigns.

“Electronic Tracking Agreement” means a written Electronic Tracking Agreement
among the Seller, the Administrative Agent, MERS and the Electronic Agent, in
form and substance reasonably acceptable to the Seller and the Administrative
Agent, as it may be supplemented, amended, restated or replaced from time to
time.

“Flood Insurance Policy” means (i) any policy of insurance issued in accordance
with the Flood Disaster Protection Act of 1973, as amended from time to time or,
if repealed, any superseding legislation governing similar insurance coverage,
or (ii) any other policy of insurance providing similar coverage against loss
sustained by floods or similar hazard that conforms to the flood insurance
requirements prescribed by the Federal Insurance Administration.

“Lender’s Title Insurance Policy” means an American Land Title Association or
California Land Title Association (extended coverage) form or a Texas Land Title
Association form lender’s title insurance policy, including all riders or
endorsements thereto, together with such additional endorsements as are required
under relevant Agency guidelines or Approved Investor’s requirements, as
applicable, in an amount not less than the original principal balance of the
relevant Mortgage Loan, insuring the holder of the Mortgage Loan that the
related Mortgage constitutes a valid Lien on the related Mortgaged Premises,
subject only to (i) (if the Seller has represented the relevant Mortgage Loan to
be a Second Lien Loan) the lien of a single senior Mortgage on the related
Mortgage Premises, (ii) liens for real estate taxes and governmental-improvement
assessments not delinquent, (iii) easements and restrictions that do not
materially and adversely affect the marketability of title to such Mortgaged
Premises or prohibit or interfere with their use as a Single-family residential
dwelling, (iv) (if such Mortgaged Premises constitute a unit in a condominium) a
declaration of condominium or other similar document that evidences the creation
of such condominium and a condominium endorsement, (v) reservations as to oil,
gas or mineral rights, provided such rights do not include the right to remove
buildings or other improvements on or near the surface of the related Mortgaged
Premises or to mine or drill on the surface thereof or otherwise enter the
surface for purposes of removing oil, gas or minerals, (vi) agreements for the
installation, maintenance or repair of public utilities, provided such
agreements do not create or evidence liens on the Mortgaged Premises, or
authorize or permit any Person to file or acquire claims of liens against the
Mortgaged Premises, or (vii) such other exceptions that are acceptable under the
relevant Agency guidelines or Approved Investor’s requirements, as applicable.

“Loan Number” means the loan number assigned to a Purchased Loan by the Seller
and customarily used by the Seller in its internal and external communications
referring to that Purchased Loan.

 

-3-



--------------------------------------------------------------------------------

“MERS” means Mortgage Electronic Registration Systems, Inc. or its successors or
assigns.

“MERS Procedures Manual” means the MERS Procedures Manual, as it may be amended
from time to time.

“MERS® System” means the Electronic Agent’s mortgage electronic registry system,
as more particularly described in the MERS Procedures Manual.

“Mortgage Assignment” means an assignment, notice of transfer or equivalent
instrument, in recordable form (excepting therefrom, if applicable, the name of
the assignee and/or the Mortgage recordation information which has not yet been
returned from the applicable recorder’s office), which is in form sufficient
under the laws of the U.S. jurisdiction where the related Mortgaged Premises are
located to reflect of record the sale of the Mortgage.

“Pool Insurance Policy” means a premium-paid policy of mortgage loan pool
insurance issued by an insurance company having a AAA or AA rating from
Standard & Poor’s (a division of The McGraw-Hill Companies, Inc.) or Fitch
Ratings, or Aaa or Aa rating from Moody’s Investors Service, Inc. for
claims-paying ability, in form and substance satisfactory to the Seller and
insuring the holder of a pool of Mortgage Loans against all or a portion of the
loss sustained by reason of a default by a Customer in the payment of principal
and interest thereon.

“Preliminary Title Report” means a title report prepared by a company qualified
to issue a Lender’s Title Insurance Policy that sets forth (i) the legal
description of the Mortgaged Premises and (ii) the status of title to the
Mortgaged Premises as of the stated effective date of such title report.

“Primary Mortgage Insurance Policy” means a mortgage insurance policy, issued by
a private mortgage insurance company having a claims-paying ability rating of
AAA or AA from Standard & Poor’s (a division of The McGraw-Hill Companies, Inc.)
or Fitch Ratings, or Aaa or Aa from Moody’s Investors Service, Inc., for
claims-paying ability, in form and substance satisfactory to the Seller and
insuring the holder of a Mortgage Loan against all or a portion of the loss
sustained by reason of a default by a Customer in the payment of principal and
interest thereon, together with all riders and endorsements thereto.

“Record Layout” means the standard instructions and format for transmitting to
the Custodian’s Mortgage Banking Services Division required information for each
Mortgage Loan Transmission File submitted, substantially as stated in Exhibit B,
as such standard instructions may be updated or modified from time to time by
the Custodian. The resulting file created whether in computer-readable or hard
copy form is a “Mortgage Loan Transmission File.”

“Repurchase Request” means a request for the Seller’s repurchase of Purchased
Loans in the form of Exhibit H or another form reasonably acceptable to the
Custodian, to be completed by the Seller, signed by an Authorized Seller
Representative and delivered to the Custodian as provided in Section 4.

 

-4-



--------------------------------------------------------------------------------

“Shipping Request” means a request to ship Files to an Approved Investor in the
form of Exhibit I or another form reasonably acceptable to the Custodian, to be
completed by the Seller, and delivered to the Custodian as provided in
Section 4.

“Supplemental Papers” means the Loan Papers for a particular Purchased Loan that
are to be held in trust by the Seller and must be delivered to the Custodian
promptly following written request therefor made by the Administrative Agent or
the Custodian after the occurrence of any Default, Event of Default or
Termination event under the Current Repurchase Agreement. The Supplemental
Papers are listed on Exhibit D.

“Trust Receipt” means the form attached as Exhibit E.

1.2. Other Definitional Rules. Other definitional rules applicable to this
Custody Agreement are as follows:

(a) Legal and accounting terms not otherwise defined shall have the meanings
given them under New York statutory and case law and under GAAP, respectively.

(b) Defined terms may be used in the singular or the plural, as the context
requires.

(c) Except where otherwise specified, all times of day are local times in
Minneapolis, Minnesota.

(d) Wherever the word “including” or a similar word is used in this Custody
Agreement, unless the context clearly requires otherwise, for example, if
preceded by “not”, it shall be read as if it were written, “including by way of
example but without in any way limiting the generality of the foregoing concept,
subject or description”.

(e) Unless the context plainly otherwise requires, wherever the term
“Administrative Agent” is used in this Custody Agreement, it shall be read as if
it were written “the Administrative Agent (as agent and representative of the
Buyers)”.

2. Delivery of Files to the Custodian.

2.1. Reaffirmation of Administrative Agent’s Lien. Although the parties to the
Current Repurchase Agreement specifically intend that the Current Repurchase
Agreement and the purchases of Mortgage Loans made pursuant to it are to be
treated as repurchase transactions under Title 11 of the United States Code (the
“Code”), including all rights that accrue to the Buyers and the Administrative
Agent by virtue of Code Sections 559, 561 and 562, if, contrary to the intent of
the parties, any court of competent jurisdiction characterizes any Transaction
as a financing, rather than a purchase, under applicable law including the
applicable provisions of the Code, Seller has granted to Administrative Agent
and Administrative Agent is deemed to have, for the benefit of itself and the
Buyers, a first priority perfected security interest in and to the Purchased
Loans to secure the payment and performance of all of the Seller’s obligations
under this Custody Agreement and the Current Repurchase Agreement. In the event
of such a recharacterization of the Current Repurchase Agreement, the Seller
hereby grants to the Administrative Agent, and reaffirms the continuing first
priority Lien granted by the Seller to the

 

-5-



--------------------------------------------------------------------------------

Administrative Agent in the Current Repurchase Agreement, in and against (i) all
Purchased Loans now or hereafter sold by the Seller to the Buyers, delivered or
caused to be delivered by the Seller to the Custodian or the Administrative
Agent or in any other way or manner identified to the Administrative Agent or
the Custodian as Purchased Loans, (ii) all Purchased Loans Support and Files and
other Purchased Loan Papers now or hereafter delivered to the Custodian or to
any other agent, bailee or designee of the Administrative Agent or the Custodian
and (iii) the proceeds thereof. The parties agree that the Lien granted and
reaffirmed herein shall continue and remain perfected with its first priority
under the provisions of the applicable UCC, real estate law or other applicable
Law, notwithstanding that the Custodian may deliver one or more of the Loan
Papers or other papers evidencing or relating to any such Purchased Loan to the
Seller (or to its servicer, subservicer or designee) for the purpose of
(x) correcting or completing such papers or the related File or (y) collecting
or other servicing or handling of such Purchased Loan, as provided herein.

2.2. Delivery.

(a) Wet Loans. Submissions of Wet Loans for purchase by the Buyers shall be made
by electronic transmission of a Mortgage Loan Transmission File listing such Wet
Loans, by the deadline therefor specified in the Current Repurchase Agreement.

(b) Conversion of Wet Loans to Dry Loans. Concurrently with physical delivery to
the Custodian of the Basic Papers to convert Wet Loans previously submitted into
Dry Loans, the Seller shall deliver to the Custodian (by either mail or courier)
a submission list listing each Mortgage Loan being converted.

(c) Dry Loans Initially Submitted as Such. Submissions to the Custodian for
inclusion in the Purchased Loans of Dry Loans that were not previously submitted
as Wet Loans shall be made by electronic transmission of a Mortgage Loan
Transmission File listing such Dry Loans, and concurrent physical delivery to
the Custodian of a submission list and the Basic Papers for such Dry Loans by no
later than 10:30 AM (Minneapolis time) on the Business Day such Dry Loans are to
be first included as Purchased Loans.

(d) File Folders. The Seller shall place all Basic Papers delivered to the
Custodian in an appropriate file folder and in a logical order, properly
secured, and clearly marked with the Customer’s last name and the Loan Number.
The Seller shall not deliver to the Custodian, nor shall the Custodian be
required to assume, or deemed to have assumed, custody of the File for any
Purchased Loan that does not contain all of the Basic Papers. If such an
incomplete File is delivered to the Custodian, within one Business Day following
examination of such File within the applicable time frame specified in
Section 3.1, the Custodian shall notify the Seller that the Custodian is
retaining the File pending the Custodian’s receipt of the missing Basic Papers
(although the related Purchased Loan shall have zero Purchase Value until all
Basic Papers are so received except to the extent (if any) that the
Administrative Agent exercises its discretionary authority under the Current
Repurchase Agreement to count and treat such Purchased Loan as having Purchase
Value.) The Basic Papers required to be included in each File shall consist of
all documents listed on Exhibit C.

 

-6-



--------------------------------------------------------------------------------

2.3. Follow-up by the Seller. The Seller shall deliver or cause to be delivered
to the Custodian as soon as they are available and without any requirement for
the Custodian to request them, and in any case promptly following any
Custodian’s request therefor, originals of all Basic Papers, and of any
Supplemental Papers that the Custodian has theretofore required, when copies,
commitments or preliminary reports were initially submitted, except for
Appraisal Reports, originals of which shall not be delivered unless the
Custodian shall specifically request them on a case-by-case basis as provided
for in Section 2.4. Any such trailing documents shall be submitted under cover
of a form substantially similar to Exhibit G.

2.4. Supplemental Papers. Although the Supplemental Papers are not required to
be submitted to the Custodian unless requested, by submitting any Single-family
Mortgage Loan to the Custodian, the Seller shall be deemed to represent to the
Custodian and the Buyers that (i) the Seller, or (if the Seller is not the
Servicer) the related Mortgage Loan’s Servicer, has possession of the
Supplemental Papers for each Purchased Loan, has no claim, title or ownership
interest in them, shall hold them in trust for the Administrative Agent and the
Buyers and shall deliver them (or such of them as the Administrative Agent or
the Custodian shall from time to time request) to the Custodian promptly upon
the Administrative Agent’s or the Custodian’s request and (ii) each Supplemental
Paper meets the standards and requirements of all relevant definitions and
provisions of the Current Repurchase Agreement and this Custody Agreement.

3. Custodian’s Receipt, Examination and Prior Certification of Files.

3.1. Custodian’s Examination of Basic Papers. The Custodian will examine Files
submitted to it by the Seller in accordance with the following schedule:

 

If the number of Files

received by the

Custodian by 10:30 AM

on a Business Day is

  

then the Custodian will

examine them

100 or fewer files    by the next Business Day more than 100 files    by one
additional Business    Day for each additional 100    files increment

to confirm that the Basic Papers in such File appear on their faces to satisfy
the following relevant requirements without obvious defect (the Custodian shall
not be required to make any independent examination of any Purchased Loans
beyond the review specifically required hereby and such examination
responsibilities do not extend to any Supplemental Papers or any other papers
contained in any File):

(a) each Mortgage Note and Mortgage in the File bears an original signature or
signatures purporting to be the signature or signatures of the Person or Persons
named as the maker and mortgagor or grantor under such Mortgage Note and
Mortgage or, if a Certified Copy of the Mortgage is submitted, that such
Certified Copy bears what appears to be a reproduction of such signature or
signatures.

 

-7-



--------------------------------------------------------------------------------

(b) the Mortgage Note in the File bears an endorsement by the named holder or
payee endorsing such Mortgage Note in blank, with an original signature that
purports to be the signature of an Authorized Seller Representative (although
the Custodian shall have no obligation to determine whether the certificate was
authorized or issued by any particular person or officer or by a person who in
fact is an Authorized Seller Representative, or otherwise is authentic).

(c) any power of attorney in the File bears an original signature purporting to
be the signature of the maker of the Mortgage Note and the mortgagor or grantor
of the Mortgage or if a Certified Copy of the power of attorney is submitted,
that such Certified Copy bears what appears to be a reproduction of such
signature.

(d) the original of the Mortgage Assignment in blank in the File bears an
original signature that purports to be the signature of an Authorized Seller
Representative (although the Custodian shall have no obligation to determine
whether the certificate was authorized or issued by any particular person or
officer or by a person who in fact is an Authorized Seller Representative, or
otherwise is authentic); provided that if the Electronic Tracking Agreement has
been duly entered into, no Mortgage Assignment is required for any Mortgage Loan
that has been originated in the name of MERS and registered under the MERS®
System with U.S. Bank as Interim Funder.

(e) the information set forth in the Mortgage Loan Transmission File for such
File appears to be correct (insofar as the accuracy of such information can be
reasonably determined from an examination of the File delivered to the
Custodian).

(f) the original principal amount of the note described in the Mortgage in the
File as being secured by such Mortgage matches the original principal amount of
the Mortgage Note in the File.

(g) each document for which a Certified Copy is submitted as permitted under a
relevant provision of Exhibit C appears to be a Certified Copy (although the
Custodian shall have no obligation to determine whether the certification was
authorized or issued by any particular person or officer or otherwise is
authentic or complies with the provisions of the definition of “Certified
Copy”).

3.2. When Wet Loans’ Basic Papers Are Submitted. When the Basic Papers for a
Purchased Loan that was initially purchased as a Wet Loan are delivered on any
Business Day, the Custodian, in its sole discretion, may include that Purchased
Loan in the calculation of the Purchase Value of the Purchased Loans on that
Business Day before reviewing the Basic Papers on the assumption that such
Purchased Loan is an Eligible Loan; provided that such Basic Papers must be
reviewed in accordance with Section 3.1 before seven Business Days have expired
after the Purchased Loan has been purchased (but if such Basic Papers are
delivered on the last of such seven Business Days, such Basic Papers may be
reviewed in accordance herewith on the next succeeding Business Day following
such delivery); provided further that if the Custodian reasonably determines
from its initial review of such Basic Papers that they are incomplete or
incorrect and that such condition of incompleteness or incorrectness is
correctable and returns the subject Basic Papers to the Seller for corrective
action under a Trust Receipt in the form of

 

-8-



--------------------------------------------------------------------------------

Exhibit E, then the affected Purchased Loan(s) shall not be required to be
repurchased by the Seller unless and until the Seller fails to correct and
return such Basic Papers to the Custodian within 19 calendar days after the
Custodian so returned them to the Seller. If following such review the related
Purchased Loan appears on a Custodian’s Exception Report, then such Purchased
Loan shall be excluded from any determination of Purchase Value until such
Purchased Loan has been removed from the Custodian’s Exception Report and all
Basic Papers for such Purchased Loan are in the possession of the Custodian.

3.3. Limited Scope of Examination of Supplemental Papers. If after the
occurrence of any Default or Event of Default, the Seller is requested to
deliver any Supplemental Papers to the Custodian with respect to any Purchased
Loan, the Custodian shall receive and file such Supplemental Papers but shall
not be required to review any such documents other than to determine that such
documents appear on their face to be the documents required to be delivered.

3.4. Submission List Errors or Omissions. If the Custodian discovers errors or
omissions in any submission list, it may either correct them itself or request
that the Seller correct them (and the Seller agrees hereby promptly to do so).

3.5. Custodian’s Exception Reports. When the Custodian has completed its review
pursuant to Section 3.1 of Files delivered to it, the Custodian will issue to
the Seller a Custodian’s Exception Report for such Files that it discovers
contain errors or omissions either by fax or electronically, in each case within
one Business Day after the Custodian’s review of the Files except during high
volume periods (such as at the end of each month) when issuance of Custodian’s
Exception Reports for Files received will ordinarily be provided within five
Business Days following their examination within the applicable time frame
specified in Section 3.1. The Custodian shall provide Custodian’s Exceptions
Reports to the Buyers upon request.

3.6. Custodian’s Exception Report Loans Ordinarily Not Included in Purchase
Value Calculation. The Purchased Loans on the Custodian’s Exception Report and
Purchased Loans whose Basic Papers are returned to the Seller for correction or
completion pursuant to the second proviso of the first sentence of Section 3.2,
shall not be included by the Administrative Agent in any calculation of Purchase
Value after the related Purchase, until all such exceptions relating to it are
cured except to the extent (if any) that the Administrative Agent exercises its
discretionary authority, if any, under the Current Repurchase Agreement to count
and include such Purchased Loans in the calculation of Purchase Value.

3.7. Correction of Exceptions. The Custodian may ship Mortgage Notes listed in
its Exceptions Report to the Seller for correction under a Trust Receipt. Upon
correction or completion of any such Mortgage Note and the Custodian’s receipt
of the corrected Mortgage Note or File with all corrected or completed Basic
Papers in it in the case of other Loan Papers that have been corrected pursuant
to the Custodian’s Exception Report, unless the Custodian has current actual
knowledge that the relevant Purchased Loan has been liquidated or is the subject
of another uncured Disqualifier, the Custodian shall remove the listing of that
Purchased Loan from its next Custodian’s Exception Report.

 

-9-



--------------------------------------------------------------------------------

3.8. Possession of Files. All Purchased Loan Files at any time delivered to the
Custodian hereunder shall be held by the Custodian in a fire resistant vault,
drawer or other suitable depository maintained and controlled solely by the
Custodian, in a manner customarily used by institutional mortgage documents
custodians and not commingled with any other assets or property of, or held by,
the Custodian for others. The Custodian shall also make appropriate notations in
the Custodian’s books and records to reflect that the File has been purchased by
the Buyers, and the Buyers own such File.

3.9. Papers Previously Certified by the Custodian. If Mortgage Loans are
purchased from a seller for which U.S. Bank was documents custodian for the
Purchased Loans sold, U.S. Bank makes no warranty as to the condition of the
Files, the completeness, accuracy or any other characteristics of the Files or
the circumstances or documentation under which the Purchased Loans were
previously certified, other than as set forth in this Custody Agreement. No
previous certification by U.S. Bank to or for any other Person or entity will be
construed to benefit any party to this Custody Agreement or anyone claiming by,
through or under any such party; provided that nothing herein shall be construed
to relieve U.S. Bank of any direct obligation under any other agreement between
U.S. Bank and any third party.

4. Release of Files by the Custodian.

4.1. Shipping Direction. The Seller may from time to time direct the Custodian
to ship any of the Purchased Loans as set forth in this Section 4.1, and unless
a Default or an Event of Default has occurred and is continuing, the Custodian
shall do so (and will do so at the direction of the Administrative Agent even if
a Default or an Event of Default has occurred and is continuing); provided that
if the Custodian disagrees with any information set forth in any Shipping
Request (for sales or transfers) received, the Custodian may correct it with
notice to the Seller, or require that the Seller correct it as a condition to
the Custodian’s processing such Shipping Request.

4.2. Shipping Purchased Loans. The Seller may direct the Custodian to ship any
of the Purchased Loans (i) that the Seller intends to sell as whole loans to an
Approved Investor for reasonably equivalent value in a bona fide transaction
(including sales of Purchased Loans under a repurchase agreement for financing
purposes) or (ii) to a custodian or trustee for an Approved Investor for pooling
and securitization as MBS and sale of such securities to an underwriter or other
third party, by delivering a Shipping Request identifying (a) the Purchased
Loans to be so shipped and sold, (b) the name, address, and contact information
(including contact name, phone number and fax number) of the custodian/trustee
of Approved Investor and/or Approved Investor, (c) the name, if any, with which
the Custodian is to complete the Mortgage Notes’ endorsement in blank before
shipping them, (d) the courier to use and the Seller’s account number to be
charged and (e) the scheduled closing date and for securitizations, the date
when the Seller expects the proceeds of the sale of the MBS created will be
wired to the Administrative Agent. If such closing date is subsequently changed,
the Seller will give the Custodian prompt notice thereof.

4.3. Repurchases. If the Seller elects to repurchase any Purchased Loans, the
Seller shall deliver a Repurchase Request to the Administrative Agent and the
Custodian stating the scheduled repurchase date and identifying those Purchased
Loans, whereupon the Custodian

 

-10-



--------------------------------------------------------------------------------

shall release and return such Files to the Seller if (and only if) both (i) the
Seller shall have paid the Repurchase Price therefor to the Administrative Agent
in accordance with the Current Repurchase Agreement (unless such Repurchase
Price is deducted from any Margin Excess) and (ii) (unless the Administrative
Agent in its discretion shall elect to allow such repurchase notwithstanding the
existence of an Event of Default pursuant to Section 18.9 of the Current
Repurchase Agreement) no Event of Default shall have occurred and then be
continuing. If the Custodian disagrees with any information set forth in any
Repurchase Request received, the Custodian may require that the Seller correct
it as a condition to the Custodian’s processing it. Before the Custodian
transfers the Purchased Loans so designated, the Seller will deposit in the
Settlement Account a cash amount equal to the sum of the Repurchase Prices for
the Purchased Loans being repurchased (except to the extent the same is to be
deducted from any Margin Excess), determined without regard to any Disqualifier
that may be applicable. The Administrative Agent’s determination of the
Repurchase Price for each such Purchased Loan, absent manifest error, shall be
conclusive. Upon the Administrative Agent’s receipt of such funds in the
Settlement Account (or its deduction from any Margin Excess) if no Event of
Default shall have occurred and then be continuing (unless the Administrative
Agent has exercised its discretion to allow such repurchase notwithstanding the
existence of an Event of Default pursuant to Section 18.9 of the Current
Repurchase Agreement), all claims, rights, liens and security interests of the
Administrative Agent, however arising, in and to the Purchased Loans that were
so listed in the Repurchase Request, shipped by the Custodian and for which the
Administrative Agent was so paid pursuant to this Section 4.3, shall terminate
and be released. The Administrative Agent will notify the Custodian in writing
that Administrative Agent has received the full Repurchase Price and shall so
instruct the Custodian to release the related Purchased Loans and the Custodian
shall do so.

4.4. Shipping Schedule. If the number of Files to be shipped pursuant to any one
or more of the foregoing provisions of this Section 4 is 150 or less and the
Shipping Request is received by 10:30 AM (Minneapolis time) on a Business Day,
the Custodian will use its best efforts to ship the Files on that same Business
Day. If more than 150 files are to be shipped or the Shipping Request is
received later than 10:30 AM (but not later than 2:00 PM) on a Business Day, the
Custodian will use its best efforts to ship them on the next Business Day,
unless more than 250 Files are to be shipped, in which event one additional
Business Day shall be added for each increment of 200 files in excess of 250
files to be shipped, limited to a maximum of 10 Business Days.

4.5. Minimum Face Amount of MBS. Any new MBS delivered to an Approved MBS
Custodian pursuant to Section 4.3 shall be in a face amount of not less than the
aggregate Purchase Price of the Purchased Loans so delivered in exchange for
such new MBS.

4.6. Shipment of Files. Upon receipt of a Shipping Request and such other
required documents and information, the Custodian shall ship such Files (or such
of the Basic Papers therefrom as the relevant Approved Investor requires) under
cover of either (i) a Bailee Letter in substantially the form of the Bailee
Letter attached as Exhibit A (the Custodian may make changes to such forms from
time to time at its election) or (ii) such form as may be required under any
Agency program pursuant to which the relevant Files are being shipped.

 

-11-



--------------------------------------------------------------------------------

4.7. Payment of Proceeds of Whole Loans and MBS Sold. Upon purchase by an
Approved Investor of Purchased Loans to be sold as Whole Loans or, in the case
of Purchased Loans to be securitized as MBS, upon the sale of the resulting
securities to their underwriter or purchaser, the Seller will:

(a) cause the purchasing Approved Investor to wire to the Administrative Agent,
in immediately available funds for deposit in the Settlement Account, all
proceeds of such sale of Whole Loans or MBS to which the Seller is entitled; and

(b) deposit, or cause to be deposited, in the Settlement Account such additional
funds, if any, as are needed to cause the total amount so deposited in respect
of the Purchased Loans shipped to at least equal the aggregate Repurchases
Prices of all such Purchased Loans shipped, and the Administrative Agent’s
determination of such amounts for each Purchased Loan shall be conclusive,
absent manifest error.

Upon the Administrative Agent’s receipt of such funds in the Settlement Account,
all claims, rights, liens and security interests of the Administrative Agent and
the Buyers, however arising, in and to the Purchased Loans that were so listed
in the Shipping Request, shipped by the Custodian and for which the
Administrative Agent was so paid pursuant to Section 4.7(a) and (b) shall
terminate and be released.

4.8. If U.S. Bank is Custodian for the Approved Investor. It is understood that
U.S. Bank may also function as an agent, representative, bailee and/or document
custodian for any Approved Investor to whom (or whose designee) the Seller may
request that Purchased Loans be shipped, in which event the Custodian will
segregate from other Purchased Loans’ Files, but will not physically deliver,
the affected Files, but may instead issue its trust receipt or custodian’s
receipt to such Approved Investor acknowledging when it is appropriate to do so
that the Custodian is holding the affected Files exclusively for such Approved
Investor. The trust receipt or custodian’s receipt may be in the form of either
a written or electronic receipt in favor of the Approved Investor.

4.9. Custodian Not Responsible to Obtain Acknowledgement or Confirm Status. In
no event shall the Custodian have any obligation to (i) obtain written
acknowledgement of receipt from the addressee of any Bailee Letter or other
communication sent by the Custodian hereunder or (ii) confirm the status as an
Approved Investor of any Person to which it has been instructed to deliver
Mortgage Loans or MBS as long as such Person is listed on Schedule AI to the
Current Repurchase Agreement in the form most recently provided to the Custodian
by the Administrative Agent.

4.10. Shipment of Files or Loan Papers to the Seller. From time to time and as
appropriate for the servicing of any of the Purchased Loans, the Custodian may
release to the Seller the Files or the Loan Papers under a Trust Receipt in the
form of Exhibit E. The Seller hereby acknowledges that pursuant to such Trust
Receipt the Seller holds the Loan Papers returned to the Seller in trust for the
Administrative Agent (as agent and representative of the Buyers) and that the
Buyers shall continue to be the owners of the Purchased Loans and the related
Files pursuant to the Current Repurchase Agreement and the Seller shall not
dispute the Buyers’ ownership thereof pursuant to the Current Repurchase
Agreement. The Seller shall

 

-12-



--------------------------------------------------------------------------------

promptly return to the Custodian the File or such Loan Papers (whichever the
case may be) when the Seller’s need therefor in connection with such servicing
no longer exists (but not later in any case, without the Custodian’s consent,
than 19 calendar days after the Custodian shipped them), unless the Purchased
Loan shall be liquidated and the proceeds thereof paid to the Administrative
Agent for deposit to the Settlement Account (or deducted from any Margin Excess)
in satisfaction of the Repurchase Price, with any excess to be paid over to the
Seller unless a Default or Event of Default has occurred and is continuing, in
which case the balance of such proceeds shall be retained in the Settlement
Account for application to the Obligations. This provision respecting release to
the Seller of Files and Loan Papers by the Custodian shall be operative only to
the extent that at any time the Custodian shall not have released to the Seller
Files or Loan Papers pertaining to more than (i) the Aggregate Outstanding
Purchase Price from time to time, or (ii) $10,000,000 in principal of Purchased
Loans, whichever is less.

4.11. Release and Indemnification. The Custodian shall not be liable for
executing, failing to execute, or for any mistake in the execution of, such
request or instructions in connection with the certification, release or
shipment of any Loan Papers, except in the case of the gross negligence or
willful misconduct of the Custodian. Seller hereby releases and agrees, to
indemnify, pay, defend and hold harmless the Custodian and each of its officers,
directors, employees or agents (the “Indemnified Custodian Parties”) from and
against any and all claims, liabilities, obligations, losses, damages,
penalties, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ fees and disbursements) of any kind whatsoever which may
be imposed upon, incurred by or asserted against any of the Indemnified
Custodian Parties in any way relating to or arising out of this Custody
Agreement or any of the transactions contemplated hereby, whether from the
discretionary or nondiscretionary acts or omissions of any of the Indemnified
Custodian Parties or any other Person, in whole or in part arising out of any
act or omission of any of the Indemnified Custodian Parties and based on any
claim or theory of strict liability, or sole, comparative or contributory
negligence, except for a particular Indemnified Custodian Party’s fraud, gross
negligence or willful misconduct. The foregoing indemnification shall survive
the termination or assignment of this Custody Agreement and the resignation or
removal of the Custodian hereunder. It is the Seller’s intention to hereby
indemnify the Indemnified Custodian Parties against their own sole or concurrent
ordinary negligence to the fullest extent allowed by law.

5. Right of Inspection by Buyers and the Seller.

Upon at least five Business Days’ written notice to the Custodian, the Buyers,
the Seller or the Authorized Seller Representatives, may at any time, during
ordinary business hours, inspect and examine the Files in the possession and
custody of the Custodian at such place or places where such Files are deposited.

6. Custodian’s Fees.

The Seller promises to pay the fees of the Custodian accrued under this Custody
Agreement pursuant to a separate arrangement between them, subject to adjustment
annually, or more frequently if and as the Custodian and the Seller may agree
from time to time.

 

-13-



--------------------------------------------------------------------------------

7. Termination of Agreement.

This Custody Agreement shall become effective on and as of the date hereof and
shall terminate upon the Custodian’s receipt of written notice of termination
signed by all of the Buyers, determined for purposes of this Section 7 as
excluding the Person serving as the Administrative Agent, and delivery of all
Files then held by the Custodian to a successor custodian or, if authorized in
writing by the Administrative Agent, to the Seller or its designee.
Notwithstanding any such termination, the Buyers’ ownership interest in the
Purchased Loans and their proceeds shall continue in effect until all
Obligations of the Seller to the Buyers and the Administrative Agent have been
paid and satisfied in full. The termination of this Custody Agreement shall not
operate to remove U.S. Bank as Administrative Agent for purposes of the Current
Repurchase Agreement.

8. Resignation or Removal of Custodian.

8.1. Qualifications of Custodian. The Administrative Agent shall be the
Custodian, unless the Administrative Agent shall resign as Custodian (which does
not necessarily obligate the Administrative Agent to resign as Administrative
Agent, the two roles may be bifurcated). The Custodian shall satisfy the same
qualifications as is required of the Administrative Agent according to the terms
of the Current Repurchase Agreement and shall at all times be a commercial bank
or trust company organized and doing business under the laws of the United
States of America or any state, district or territory of it authorized under
such laws to exercise corporate trust powers, having a combined capital and
unimpaired surplus of at least $100,000,000 and subject to supervision or
examination by federal, state, district or territorial Governmental Authority.
If such commercial bank or trust company publishes reports of conditions at
least annually, pursuant to law or to the requirements of its supervising or
examination Governmental Authority, then for the purposes of this Section 8.1,
the combined capital and unimpaired surplus of such commercial bank or trust
company shall be deemed to be its combined capital and unimpaired surplus as set
forth in its most recent report of condition so published. In case the Custodian
shall cease at any time to be eligible in accordance with the provisions of this
Section 8.1, the Custodian shall resign immediately in the manner and with the
effect hereinafter specified in this Section 8.

8.2. Resignation of the Custodian or any Successor Custodian. The Custodian or
any successor hereafter appointed may resign at any time by giving written
notice of resignation to the Seller, the Administrative Agent and the Buyers and
complying with the applicable provisions of this Section 8. Upon receiving such
notice of resignation, with the Seller’s consent, which consent shall not
unreasonably be delayed or withheld (provided that the Seller’s consent shall
not be required if a Default has occurred that has not been cured by the Seller
or declared in writing by the Administrative Agent to have been waived or any
Event of Default has occurred that the Administrative Agent has not declared in
writing to have been cured or waived), a successor Custodian shall be promptly
appointed by the Required Buyers, or, if the Required Buyers fail to do so on or
before 60 days have elapsed after notice to the Seller, the Administrative Agent
and the Buyers of the Custodian’s election to resign, by the Administrative
Agent, by written instrument, in quadruplicate, one copy of which instrument
shall be delivered to the resigning Custodian, one copy to the Administrative
Agent, one copy to the Seller and one copy to the successor Custodian.

 

-14-



--------------------------------------------------------------------------------

8.3. Removal of the Custodian or any Successor Custodian. If (a) the Custodian
or any successor shall cease to be eligible in accordance with the provisions of
Section 8.1 and shall fail to resign after written request by the Required
Buyers; (b) a receiver of the Custodian (or such successor) or of its property
shall be appointed or any Governmental Authority shall take charge or control of
Custodian (or such successor) or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation or (c) the Custodian (or such
successor) shall be grossly negligent in the performance of its material duties
and obligations under this Custody Agreement or engage in willful misconduct
concerning any such material duties and obligations, then, in any such case,
upon the consent of the Required Buyers, excluding for purposes of this
Section 8.3 any Buyer who is then the custodian hereunder, and the Seller
(provided that the Seller’s consent shall not be required if a Default has
occurred that has not been cured by the Seller or declared in writing by the
Administrative Agent to have been waived or any Event of Default has occurred
that the Administrative Agent has not declared in writing to have been cured or
waived), the Custodian (or such successor) may be removed and a successor
custodian appointed by written instrument, in triplicate, one copy of which
shall be delivered to the custodian so removed, one copy to the Administrative
Agent and one copy to the successor custodian.

8.4. Effective Date of Resignation or Removal. No resignation or removal of the
Custodian or any successor as custodian of the Loan Papers shall be effective
until a successor Custodian is appointed pursuant to the provisions of this
Section 8 and has accepted the appointment as provided in this Section 8;
provided that if such appointment has not been so made or if the Custodian’s
duties have not been assumed by the appointed successor on or before 90 days
after the date of the Custodian’s said notice of resignation, the Custodian may
deliver the Files then in its possession to the Administrative Agent at no cost
to the Seller and cease acting as Custodian hereunder, and shall have no further
responsibility therefor, at the close of business on the tenth Business Day
after such 90-day period. The Custodian or any successor hereafter appointed
shall continue to act as custodian under this Custody Agreement until it
delivers the Files to a duly appointed successor, or to the Administrative Agent
under the circumstances last above described.

8.5. Successor. Any successor Custodian appointed as provided in this Section 8
shall execute and deliver to the Buyers, the Administrative Agent and the Seller
and to the Administrative Agent’s predecessor Custodian an instrument accepting
such appointment, and thereupon the resignation or removal of the predecessor
Custodian shall become effective and such successor Custodian, without any
further act, deed or conveyance, shall become vested with all the rights and
obligations of its predecessor, with like effect as if originally named as the
Custodian and shall assume all the duties and obligations in this Custody
Agreement as Custodian (but not the duties and obligations of the Administrative
Agent under the Current Repurchase Agreement unless the successor Custodian is
also a successor Administrative Agent); provided that upon the written request
of the Seller, the Required Buyers or the successor Custodian, the Custodian
ceasing to act shall execute and deliver (a) an instrument transferring to such
successor Custodian all of the rights of the Custodian so ceasing to act and
(b) to such successor Custodian such instruments as are necessary to transfer
all Loan Papers then in the hands of the Custodian to such successor Custodian
(including endorsements in blank and assignments in blank of all such Mortgage
Notes and Mortgages that are not already endorsed or assigned in blank). Upon
the request of any such successor Custodian made from

 

-15-



--------------------------------------------------------------------------------

time to time, the Seller shall execute any and all papers which the successor
Custodian shall reasonably request or require to more fully and certainly vest
in and confirm to such successor Custodian all such rights. No successor
Custodian shall accept appointment as provided in this Section 8.5 unless at the
time of such acceptance such successor Custodian shall be eligible under the
provisions of Section 8.1.

8.6. Merger of the Custodian or any Successor Custodian. Any Person into which
the Custodian or any successor custodian may be merged or converted or with
which it may be consolidated, or any Person surviving or resulting from any
merger, conversion or consolidation to which the Custodian or successor
custodian shall be a party or any Person succeeding to the commercial banking
business of the Administrative Agent or such successor custodian, shall be the
successor custodian without the execution or filing of any paper or any further
act on the part of any of the parties, but only if such Person is eligible under
the provisions of Section 8.1.

9. Limitation on Obligations of and Reliance By Custodian; Insurance.

The Custodian agrees to use its best judgment and good faith in the performance
of any obligations and duties required under this Custody Agreement and shall
incur no liability to any other party to this Custody Agreement for its acts or
omissions hereunder, except as may result from its fraud, gross negligence or
willful misconduct. The Custodian shall be entitled to rely upon the advice of
its legal counsel from time to time and shall not be liable for any action or
inaction by it in reliance upon such advice. The Custodian shall also be
entitled to rely upon any notice, document, correspondence, request or directive
received by it from any other party to this Custody Agreement that the Custodian
believes to be genuine and to have been signed or presented by the proper and
duly authorized officer or representative thereof, and shall not be obligated to
inquire as to the authority or power of any Person so executing or presenting
such documents or as to the truthfulness of any statements set forth therein.
The Custodian shall at its own expense maintain at all times during the
existence of this Custody Agreement and keep in full force and effect fidelity
insurance, theft of documents insurance, and forgery insurance. All such
insurance shall be with standard coverage and subject to deductibles as is
customary for insurance typically maintained by banks which act as custodians
and shall be in such amounts and with an insurance company as are reasonably
acceptable to the Administrative Agent.

10. Notices.

All notices, demands, consents, requests and other communications required or
permitted to be given or made hereunder, except as otherwise specifically
provided in this Custody Agreement, shall be in writing and shall be either
(a) delivered in person, or (b) mailed, by certified, registered or express
mail, postage prepaid, addressed to the respective parties hereto at their
respective addresses specified below, or (c) sent in a prepaid overnight
delivery envelope via a nationally-recognized courier service that provides
weekday next-day delivery service to the addressee’s location, (d) faxed to
their respective fax numbers (with a paper copy mailed the same day as
aforesaid) as hereinafter set forth or (e) emailed and displayed or acknowledged
as received as hereinafter set forth; provided that any party may change its
address for notice by designating such party’s new address in a notice to the
sending party given at least five Business Days before it shall become
effective. All notices shall be conclusively deemed to have been properly given
or served when received in person, regardless of how sent. Regardless of when
received, all notices shall be conclusively deemed to have been properly given
or served if addressed to the parties as set out below:

 

-16-



--------------------------------------------------------------------------------

If to the Seller:

DHI Mortgage Company, Ltd.

10700 Pecan Park Blvd.

Suite 450

Austin, TX 78750

Attention: Lisa Collett

Telephone: 512-533-1382

Fax: 866-329-2803

email: lcollett@dhimortgage.com

If to the Custodian:

U.S. Bank National Association

800 Nicollet Mall

Minneapolis, MN 55402

Attention: Jim Lunderby and Millie Crocker

Phone: 612-303-3541 and 303-561-9075

Email: james.lunderby@usbank.com and mildred.crocker@usbank.com

11. No Assignment or Delegation by Custodian.

The Custodian shall not assign, transfer, pledge or grant a security interest in
any of its rights, benefits or privileges hereunder nor delegate or appoint any
other Person to perform or carry out any of its duties, responsibilities or
obligations under this Custody Agreement; any act or instrument purporting to
effect any such assignment, transfer, pledge, grant delegation or appointment
shall be void.

12. Buyers’ Assignments and Participation.

The Buyers shall be entitled to assign interests and sell participation in the
Current Repurchase Agreement in accordance with the relevant provisions of the
Current Repurchase Agreement, provided that the Custodian retains the exclusive
authority, notwithstanding any such participation arrangements, to execute this
Custody Agreement (including all Exhibits) as Custodian and to act alone as the
Custodian.

13. Confidentiality.

13.1. Seller’s Information. The Custodian is bound by the provisions of
Section 16.8 of the Current Repurchase Agreement regarding confidentiality of
the Seller’s proprietary information.

 

-17-



--------------------------------------------------------------------------------

13.2. Privacy of Customer Information. The Custodian is bound by the provisions
of Section 16.9 of the Current Repurchase Agreement regarding confidentiality of
Seller Customer Information.

14. Controlling Law and Venue.

This Custody Agreement (including this choice-of-law provision) and the other
Repurchase Documents shall be governed by and construed and all controversies
and disputes arising under, in connection with or relating to this Custody
Agreement and the other Repurchase Documents shall be resolved, in accordance
with the laws of the State of New York (pursuant to Section 5-1401 of the New
York General Obligations Law to the extent such laws would otherwise not apply)
and the United States of America applicable to contracts made and to be wholly
performed within such State. The Seller, the Administrative Agent and the Buyers
each hereby irrevocably submits to the nonexclusive jurisdiction and venue of
the United States District Court for the Southern District of New York located
in the Borough of Manhattan in the City of New York or, if such court does not
have jurisdiction, the Supreme Court of the State of New York, New York County
for the purpose of any action or other proceeding arising under, in connection
with or relating to the Repurchase Documents or any related Transaction,
pursuant to Section 5-1402 of the New York General Obligations Law to the extent
such submission would otherwise not be effective. To the fullest extent
permitted by applicable law, the Seller and the Custodian each irrevocably
waives any objection which he, she or it may now or hereafter have to the laying
of venue for any such proceeding brought in such a court and any claim that any
such proceeding brought in such a court has been brought in an inconvenient
forum. Nothing herein shall affect any applicable right of any party at any time
to initiate any suit in the United States District Court for the Southern
District of New York in Manhattan, or to remove any pending suit to that Court.
Nothing herein shall affect the right of the Custodian to accomplish service of
process in any manner permitted by applicable law or to commence legal
proceedings or otherwise proceed against the Seller in any other jurisdiction or
court.

15. Agreement for the Exclusive Benefit of Parties.

This Custody Agreement is for the exclusive benefit of the parties hereto and
the Buyers (including in the case of the Buyers, the Buyers’ participants), and
their respective successors and permitted assigns, and shall not be deemed to
create or confer any legal or equitable right, remedy, or claim upon any other
Person whatsoever.

16. Waiver of Jury Trial.

THE SELLER AND THE CUSTODIAN EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS CUSTODY AGREEMENT OR ANY OF
THE OTHER FACILITIES PAPERS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
This waiver of right to trial by jury is separately given, with knowledge of its
purpose and effect and voluntarily, by the Seller and the Custodian, and this
waiver is intended to encompass individually each instance and each issue as to
which the right of a jury trial would otherwise

 

-18-



--------------------------------------------------------------------------------

accrue. Each of the parties is hereby authorized to submit this Custody
Agreement to any court having jurisdiction over the subject matter and the
parties hereto, so as to serve as conclusive evidence of the foregoing waiver of
the right to jury trial. Further, the Seller hereby certifies that no
representative or agent of the Custodian has represented, expressly or
otherwise, to any shareholder, director, officer, agent or representative of the
Seller that the Custodian will not seek to enforce this waiver of jury trial
provision.

17. Entire Agreement.

This Custody Agreement contains the entire agreement among the parties hereto
with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof, including any prior custody agreements. The express terms
hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Custody Agreement may not be
modified or amended other than by an agreement in writing executed by the
parties hereto.

18. Exhibits.

All Exhibits and Schedules referred to herein or attached hereto are hereby
incorporated by reference into, and made a part of, this Custody Agreement.

19. Indulgences, Not Waivers.

Neither the failure nor any delay on the part of a party hereto to exercise any
right, remedy, power or privilege under this Custody Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is writing and is
signed by the parties asserted to have granted such waiver.

20. Titles Not to Affect Interpretation.

The titles of Sections contained in this Custody Agreement are for convenience
only, and they neither form a part of this Custody Agreement nor are they to be
used in the construction or interpretation hereof.

21. Provisions Separable.

The provisions of this Custody Agreement are independent of and separable from
each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other provisions may
be invalid or unenforceable in whole or in part.

22. Relationship of the Seller and the Custodian.

The Custodian shall be entitled to deal with the Seller and any and all Loan
Papers, payments, instructions, notices or other instruments on the basis that
the Buyers have purchased the Purchased Loans from the Seller and are the sole
owners legal and beneficial title thereto, without regard to whether any other
Person has any ownership or other interest in the Purchased Loans.

 

-19-



--------------------------------------------------------------------------------

23. Existing Custody Agreement.

Effective as of the Closing Date, this Custody Agreement amends and replaces in
its entirety and restates the Existing Custody Agreement. The terms and
conditions of this Custody Agreement supersede, effective as of the Closing
Date, the terms and conditions of the Existing Custody Agreement, provided,
however, that the obligations incurred under the Existing Custody Agreement
shall not in any circumstance be terminated, extinguished or discharged hereby
but shall hereafter be governed by the terms of this Custody Agreement.

(The remainder of this page is intentionally blank; unnumbered counterpart
signature pages follow.)

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amended and Restated
Custody Agreement as of the date first set forth above.

 

DHI MORTGAGE COMPANY, LTD. By: DHI Mortgage Company GP, Inc. Its General Partner
By:  

/s/ Mark C. Winter

Name:   Mark C. Winter Title:   CFO/EVP

 

S-1

Amended and Restated Custody Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Edwin D. Jenkins Name:   Edwin D.
Jenkins Title:   Senior Vice President

 

S-2

Amended and Restated Custody Agreement



--------------------------------------------------------------------------------

Attached: Exhibit A   -      Form of Bailee Letter Exhibit B   -      Standard
Record Layout Exhibit C   -      List of Basic Papers Exhibit D   -      List of
Supplemental Papers Exhibit E   -      Form of Trust Receipt Exhibit G   -     
Form for transmittal of trailing Basic Papers Exhibit H   -      Form of
Repurchase Request Exhibit I   -      Form of Shipping Request



--------------------------------------------------------------------------------

EXHIBIT A

TO AMENDED AND RESTATED CUSTODY AGREEMENT

[FORM OF BAILEE LETTER FOR SHIPMENTS

OF LOANS TO INVESTORS FOR PURCHASE OR TO NON-AGENCY MBS

CUSTODIAN FOR SECURITIZATION AND PURCHASE OF MBS]

U.S. BANK NATIONAL ASSOCIATION

800 Nicollet Mall

Minneapolis, MN 55402

[Date]

[Investor’s and/or MBS Issuer’s Custodian’s name and address]

 

  Re: “Bailee Letter” for DHI Mortgage Company, Ltd’s Mortgage Loan(s) shipped
herewith for your inspection and (purchase or return)(securitization)

Ladies and Gentlemen:

 

1. What and Whose Loan Papers Are Enclosed; Conditional Delivery

Pursuant to the request of DHI Mortgage Company, Ltd. (the “Mortgage Company”),
U.S. Bank National Association (the “Administrative Agent/Custodian”), as
documents custodian for mortgage loans sold by the Mortgage Company to the
Buyers under the Amended and Restated Master Repurchase Agreement dated as of
March 1, 2013, among the Mortgage Company, the Administrative Agent and the
Buyers from time to time party thereto (as it may be supplemented, amended or
restated from time to time, the “Master Repurchase Agreement”; capitalized terms
used herein and not defined herein to have the meanings assigned to such terms
in the Master Repurchase Agreement), hereby delivers with this letter to you, as
bailee, limited and conditional possession of the promissory notes evidencing
the mortgage loans (“Loans”) described on the attached Exhibit A and the related
loan documents (collectively, the “Loan Papers”), for you to inspect the Loan
Papers for each Loan and either purchase (accept it for securitization) (and pay
the Administrative Agent/Custodian for it) or return its Loan Papers to the
Administrative Agent/Custodian, and for no other use or purpose. Detailed terms
of this bailment are stated in Paragraph 6 below. The Loan Papers are also
delivered conditionally: if you are unwilling to accept the terms and conditions
of this bailment, as specified below, you must immediately return all Loan
Papers to the Administrative Agent/Custodian.

 

Ex A-1



--------------------------------------------------------------------------------

[Investor’s name]

[Date]

Page 2

 

2. Either Purchase or Return Loans

If applicable, please examine the Loan Papers and decide whether you will
purchase any or all of the Loans. To purchase one or more Loans, send a list to
the Administrative Agent/Custodian indicating which Loans you are buying and
remit the Pay-off Price (defined in Paragraph 3 below) for each Loan by federal
funds immediately available to the Administrative Agent/Custodian wired to:

If applicable, please examine the Loan Papers and determine whether the issuer
of mortgage-backed securities for whom you are custodian (the “Issuer”) will
accept them for inclusion in the pool of mortgage loans from which
mortgage-backed securities (the “Subject Securities”) will be issued
(“Securitization”). To accept one or more Loans for Securitization, send a list
to the Administrative Agent/Custodian indicating which Loans the Issuer is
accepting and remit the Pay-off Price (defined in Paragraph 3 below) for each
Loan by federal funds immediately available to the Administrative
Agent/Custodian wired to:

Address for wire in all cases:

U.S. Bank National Association

800 Nicollet Mall

Minneapolis, MN 55402

ABA number 091000022

For Credit Account No. 104756234365

Further Credit – DHI Mortgage Company, Ltd. Settlement Account

Please return the Loan Papers for all Loans that you decide not to purchase to
the Administrative Agent/Custodian addressed to:

Address for all returns:

U.S. Bank National Association

800 Nicollet Mall

Mortgage Banking Services

Minneapolis, MN 55402

Attention: Jim Lunderby and Millie Crocker

Phone: 612-303-3541 and 303-561-9075

Email: james.lunderby@usbank.com and mildred.crocker@usbank.com

 

3. Pay-off Price

The “Pay-off Price” for each Loan is the greater of:

(x) the minimum payment required for the Mortgage Company’s repurchase of such
Loan so that the Mortgage Company can sell it to you (the “Release Price”), as
set forth in the “Repurchase Price Amount” column of Exhibit A; or

 

Ex A-2



--------------------------------------------------------------------------------

[Investor’s name]

[Date]

Page 3

 

(y) the purchase price that you (the Issuer) and the Mortgage Company have
agreed on for such Loan (the “Agreed Purchase Price”).

If you pay the Administrative Agent/Custodian only the Agreed Purchase Price for
a Loan whose Release Price is more than that, while you (or the Issuer) will
thereupon become the owner of that Loan, the Administrative Agent/Custodian, for
the benefit of the Buyers, retains a security interest in that Loan, which
security interest will not be released unless and until either you (the Issuer)
or the Mortgage Company pays the difference and gives the Administrative
Agent/Custodian a written notice saying what the payment is for. The notice must
give the Administrative Agent/Custodian enough information to enable it to both
(i) identify the Loan with the payment and (ii) determine that the amount of the
payment at least equals the excess of the Loan’s Release Price over its Agreed
Purchase Price.

 

4. Loans are Sold to the Buyers

Pursuant to the Master Repurchase Agreement, the Mortgage Company has sold the
Loans to the Buyers, and the Custodian holds the Loan Papers, the Loans they
evidence and all related security, collateral support and other rights on behalf
of the Buyers.

 

5. UCC § 9-313(h) Perfection by Possession

Although the parties intend that all Transactions under the Master Repurchase
Agreement be sales and purchases and not loans, if any one or more Transactions
are recharacterized as loans by a court of competent jurisdiction, the parties
have agreed that the Mortgage Company has pledged the Loans to the
Administrative Agent, for the benefit of the Buyers, as security for such
recharacterized Transactions. To invoke UCC § 9-313(h) to maintain the
perfection by possession of the Loan Papers of the security interest in the
Loans held by the Administrative Agent/Custodian (as agent and representative of
the Buyers) as secured party, we instruct you hereby, concurrently with this
delivery of the Loan Papers, (1) to hold possession of the Loan Papers for the
benefit of the Administrative Agent/Custodian as secured party, or (2) to
redeliver the Loan Papers to the Administrative Agent/Custodian.

 

6. The Mortgage Company’s, the Buyers’ and Your Respective Interests in the
Loans and the Loan Papers — You Are Only a Bailee

We are delivering bare possession of the Loan Papers to you as bailee for your
(the Issuer’s) inspection and decision whether you (the Issuer) will buy
(Securitize) and pay us (for the Mortgage Company’s credit) for the related
Loans or (have you) return to the Administrative Agent/Custodian the Loan Papers
for the Loans that you do not purchase (the Issuer does not accept for
Securitization) and pay for. The Buyers retain and reserve all of their
ownership rights in the Loans and the Loan Papers, until you purchase (the
Issuer Securitizes), and actually make(s) payment to the Administrative
Agent/Custodian for, the Loans in accordance with this bailee letter. Neither
you or the Issuer acquires any ownership or security interest in them by our
delivery of them to you and neither will acquire any interest in them unless and
until you or the Issuer has paid us for them. No sale on credit is being made,
and no credit is being extended to you. This bailee letter and our delivery of
the Loan Papers to you creates a “true bailment”

 

Ex A-3



--------------------------------------------------------------------------------

[Investor’s name]

[Date]

Page 4

 

under applicable law, and your interest in the Loan Papers and their related
Loans is and will be limited to that of a bailee under such law, with no ability
to pass a greater interest to another (the Issuer or anyone else), unless and
until you (or the Issuer) purchase(s) and wire(s) payment of the Pay-off Price
(defined below) for the Loans you decide to purchase (that the Issuer accepts
for Securitization) (if any) to the Administrative Agent/Custodian in strict
accordance with Paragraph 2 and the other provisions of this bailee letter.

 

7. Administrative Agent/Custodian has Exclusive Authority to Give Instructions

With respect to the Loans, only the Administrative Agent/Custodian has authority
(A) to request or direct you (the Issuer) (i) where to make payment, (ii) where
to return the Loan Papers for Loans you decide (the Issuer decides) not to
purchase (Securitize) or (iii) to take any other action, or (B) to make any
agreement with you (or the Issuer). Unless the Administrative Agent/Custodian
hereafter gives you different written instructions or advice, this bailee letter
provides all instructions and advice for the Loans and the Loan Papers. Neither
you nor the Issuer may honor any notice, direction or other communication from
the Mortgage Company (or anyone else) concerning the Loans or the Loan Papers
unless it is specifically confirmed in writing by the Administrative
Agent/Custodian.

 

8. No Other Payment or Delivery Before Payment to the Administrative
Agent/Custodian

You may not make payment for the Loans to anyone but the Administrative
Agent/Custodian unless you are otherwise specifically instructed in writing by
the Administrative Agent/Custodian. Until the Administrative Agent/Custodian has
received payment of the full Pay-Off Price for a Loan, you may not deliver any
of its Loan Papers to anyone other than the Administrative Agent/Custodian
without written authorization from the Administrative Agent/Custodian. DO NOT
SEND ANY PAYMENTS OR ANY LOAN PAPERS TO THE MORTGAGE COMPANY.

 

9. 45-Day Notice of Issuer’s Decision to Securitize; You or the Issuer Must Pay
for Loans You Don’t Specifically Notify Us Are Rejected

It is very important that you promptly notify us in writing of the Issuer’s
decision with respect to each Loan so that we will know at all times which
specific Loans will remain subject to the Custody Agreement and which will not.
Accordingly, you agree to give the Administrative Agent/Custodian written notice
on or before 45 days after the date of this bailee letter that identifies which
(if any) of the enclosed Loans the Issuer elects not to Securitize, and you
agree to pay us for all of the enclosed Loans that you do not list in that
notice.

 

10. Our Absolute Right to Require Return of Loan Papers Not Sooner Paid for or
Securitized

Notwithstanding any other provision of this bailee letter, the enclosed Loan
Papers are delivered to you on the express and controlling condition that,
unless the Administrative Agent/Custodian has already received the Pay-Off Price
for each of the Loans or the Subject Security based on

 

Ex A-4



--------------------------------------------------------------------------------

[Investor’s name]

[Date]

Page 5

 

them has already been issued by the Issuer, you will return any or all of them
to us, as Administrative Agent/Custodian, promptly upon your receipt of our
written direction to do so and in any event within 45 calendar days after the
date of this Bailee Letter, regardless of whether or not the Issuer has decided
to (include such Loans in the pool of Loans from which the Subject Security will
be created) (Securitize the related Loan or Loans), excluding only those Loans
(if any) for which you have already paid us the Pay-Off Price or from which such
a security has already been created and issued.

 

11. You Agree to Keep the Loan Papers Safe

You agree to keep all of the enclosed Loan Papers in a fire-resistant vault and
safe from loss, theft and other casualty and agree to bear any losses, costs or
expenses the Mortgage Company, the Administrative Agent/Custodian and the Buyers
may incur as a result of any such event.

 

12. This Letter Controls

If any other written instruction or advice you receive from us, the Mortgage
Company or anyone else in respect of the Loans is inconsistent with this bailee
letter, then this bailee letter shall control unless the Administrative
Agent/Custodian confirms in writing that the other instruction or advice
controls.

 

13. Please Confirm Receipt

Please immediately indicate your receipt of this bailee letter and the enclosed
Loan Papers, and your acceptance of and agreement to the bailment and the other
terms and conditions stated above, by dating and signing the enclosed copy of
this bailee letter and returning it to us (although your doing so will not be
necessary to the effectiveness of any of this bailee letter’s terms, provisions
or conditions).

 

Very truly yours, U.S. BANK NATIONAL ASSOCIATION, Administrative Agent/Custodian

Attached:

Exhibit A – Schedule of Loans Shipped

RECEIPT ACKNOWLEDGED AND BAILMENT, TERMS AND CONDITIONS ACCEPTED AND AGREED TO
ON                     , 200    

 

[INVESTOR’S NAME AND/OR NAME OF

MBS ISSUER’S CUSTODIAN]

By:     Name:     Title:    

 

Ex A-5



--------------------------------------------------------------------------------

Exhibit A to Bailee Letter

Schedule of Loans Shipped

Date: [Date]

 

Mortgagor Name

   Loan Number    Repurchase Price
Amount      

 

Ex A to Bailee Letter



--------------------------------------------------------------------------------

EXHIBIT B

TO AMENDED AND RESTATED CUSTODY AGREEMENT

RECORD LAYOUT

 

Types of Acceptable    Formats:    1. Excel Workbooks (XLS)    2. Comma
Separated Value (CSV or TXT)    3. Flat File (TXT)    4. Data File (DAT)    5.
Other (Must be approved by Mortgage Banking Services) General Information:    1.
Transmission times are 9:00 A.M., 11:30 A.M., 2:30 P.M. and 3:00 P.M. Central
Time    2. You must send separate files segregated by funding type, check, wire,
future dated,    construction File Name:    Your Customer Code, Transmission
Type (Wire,Check etc.), Date, Letter to indicate File # for the day    Example:
XYZWIMMDDYYYYA.XLS (first file of day), XYZWIMMDDYYYYB.XLS (second file of day)
Generating File from your System:    Refer to File Layout tab for file layout
and field requirements. Some fields require specific data, refer to the Legend
tab for conversion details. Any change to the file requires testing & validation
prior to going into production (contact Mortgage Banking for details) Manual
Input on Excel Spreadsheet:    1. The spreadsheet is provided by U.S. Bank
Mortgage Banking department    2. Some information on the spreadsheet has been
pre-populated for your convenience. If you delete information pre-populated you
must replace it.    3. Do not Delete Rows or Add Rows in the spreadsheet    4.
Do not reformat cells in the spreadsheet    5. Do not add Tabs to the
spreadsheet    8. Do not use a space bar to clear a fields, use the delete key
   9. It is a good idea to save a back up copy of the blank spreadsheet    10.
You may want to create a working directory and a completed directory, open the
blank spreadsheet in the working directory and save to the completed. This way
the spreadsheet you start with will always be blank.

 

Ex B-1



--------------------------------------------------------------------------------

[MBS Issuer’s Custodian’s name]

[Date]

Page 2

 

Field Name

  

Definition

  

Data
Type

   Start
Position      Length     

Required Comment

acquisition_cost    Acquisition Cost (%) Discount (1 Point = 99.000)    numeric
     1         10       address    Property Street Address    varchar      11   
     60       address2    Property Street Address 2    varchar      71        
30       amortization_code    Amortization Type (See Legend)    char      101   
     2       armindex    ARM Index (See Legend)    varchar      103         10
      armlcap    Maximum Interest Rate on ARM    numeric      113         10   
  

Required if ARM

loan

armmargin    % as Indicated on Note which is added to the current index value to
calculate the gross interest rate at the time of an interest rate change.   
numeric      123         10      

Required if ARM

loan

balloon_flag    Balloon—(Y or N)    smallint      133         1       bank_name
   Receiving Bank Name for Wire Funding    varchar      134         30      

Required if

funding by wire

borr_1_first_name    Borrower One first name    varchar      164         20   
   borr_1_last_name    Borrower One last name    varchar      184         20   
   borr_2_first_name    Borrower Two first name    varchar      204         20
      borr_2_last_name    Borrower Two last name    varchar      224         20
      city    Property City    varchar      244         40       collateral_key
   Loan Number    varchar      284         20       collateral_key_related    If
Second Mortgage or “Combo Loan”, Loan Number of First Mortgage    varchar     
304         20      

Required if

Second

Mortgage or

“Combo Loan”

construction_cost       numeric      324         14       Required if
Construction loan county    County property is located    varchar      338      
  40       credit_grade_code    Credit Grade (See Legend)    varchar      378   
     4       curr_appraised_value    Current fair market value of mortgaged
property as of recent date and determined in accordance with Title XI of FIRREA
by a qualified appraiser who is a member of the American Institute of Real
Estate Appraisers or other group of professional appraisers    numeric      382
        14      

Required if

Current

Appraised Value

is different than Original

Appraised Value

curr_cltv    Combined loan to value ratio (%) at time of funding, calculation
based on (1) the first and second mortgage amounts and (2) the appraised value
of the property.    numeric      396         10      

Required if there

is a 1st and 2nd

Mortgage and

the Current

CLTV if different

than Original

CLTV

 

Ex B-2



--------------------------------------------------------------------------------

[MBS Issuer’s Custodian’s name]

[Date]

Page 3

 

curr_ltv    Loan to Value (%) ratio of the note amount to the appraised value of
the mortgaged property.    numeric      406         10      

Required if

Current LTV is

different than Original LTV

curr_rate    Current Interest Rate (%) of mortgage loan    numeric      416   
     10      

Required if

Current Rate is

different than

Original Rate

curr_upb    Current unpaid principle balance    numeric      426         14   
   debt_service_ratio    Ration (%) of the borrower’s total monthly obligations
to monthly income.    numeric      440         10       doc_level_code   
Document Level Code (See Legend)    varchar      450         1       fico_score
   Numeric score provided by Fair Isaac & Co and used to evaluate the primary
borrower’s credit history and underwrite the loan    smallint      451         4
      firstdue    Date first Principle & Interest payment is due    datetime   
  455         10       funding_amount    Wire or Check Amount    numeric     
465         14       funding_date    Date of Wire Transfer for funding   
datetime      479         10      

Required if Wire

funding (Check

funding will

populate when

check clears)

funding_id    Check or Draft #    varchar      489         20      

Required if

Funding by

Check or Draft

funding_method_code    Wire or Check (1 = Wire 3 = Check)    char      509      
  2       interest_only_flag    Interest Only Loan (Y or N)    smallint      511
        1       interest_only_period    Specified the length of time (in months)
which the Interest Only payments will apply.    smallint      512         3   
  

Required if

Interest Only

loan

inv_commit_expire_date    Takeout commitment expiration date    datetime     
515         10       inv_commit_price    Takeout commitment price (%)    numeric
     525         10       investor_code    Investor Code of investor committed
to purchase the loan (See Legend)    varchar      535         4      

 

Ex B-3



--------------------------------------------------------------------------------

[MBS Issuer’s Custodian’s name]

[Date]

Page 4

 

is_ff_eligible    Indicates if the Loan meets the eligibility requirements for
sale to Fannie Mae or Freddie Mac (Y or N)    smallint      539         1      
is_negam    Payment Option ARM allows borrowers to choose variety of monthly
payment options within a specified period of time from the first payment due
date at the interest rate in effect during the preceding month. Loan is subject
to adjustments to the minimum monthly payment and/or recast at specified
intervals. (Y or N)    smallint      540         1       is_temporary_buydown   
Is the loan a temporary buydown loan    smallint      541         1      
jr_lien_amount    If Second Mortgage or “Combo Loan”, Loan Number of First
Mortgage    numeric      542         14      

Required if

Second

Mortgage or “Combo Loan”

lien_position    Lien type of mortgage (1 = 1st Mortgage, 2 = 2nd Mortgage)   
varchar      556         1       loan_program    Loan Program Code for State,
County, or other government loan programs e.g. Down payment assistance program,
affordable refinance program    varchar      557         10      

Verbose field, US

Bank will accept

lenders code with

a legend.

maturity    The date when the mortgage loan is due to be repaid in full   
datetime      567         10       mers_flag    Registerd on MERS (Y or N)   
smallint      577         1       mers_min    MIN # registered with MERS   
varchar      578         20      

Required if

MERS flag = Yes

mtg_ins_pct    % of the mortgage covered by insurance (1st Mtg only)    numeric
     598         10       occupancy_code    Occurpancy Code (See Legend)   
varchar      608         2       orig_appraised_value    Original fair market
value of mortgaged property as of recent date and determined in accordance with
Title XI of FIRREA by a qualified appraiser who is a member of the American
Institute of Real Estate Appraisers or other group of professional appraisers   
numeric      610         14       orig_rate    Initial Interest Rate (%) of
mortgage loan    numeric      624         10       orig_upb    Note Amount   
numeric      634         14      

 

Ex B-4



--------------------------------------------------------------------------------

[MBS Issuer’s Custodian’s name]

[Date]

Page 5

 

original_cltv    Original combined loan to value ratio (%) at time of funding,
calculation based on (1) the first and second mortgage amounts and (2) the
appraised value of the property.    numeric      648         10      
original_ltv    Original Loan to Value (%) ratio of the note amount to the
appraised value of the mortgaged property.    numeric      658         10      
original_term    Term of note in months    smallint      668         3      
origination_date    Note Date    datetime      671         10      
originator_code    If the loan was purchased from another entity and not closed
in your name, (B = Broker, C = Correspondent)    varchar      681         4   
   Required if purchase from another entity payee1_abanum    Receiving Bank ABA
#    varchar      685         10       Requiired if Wire Funding
payee1_accountnum    Closing Agent Account Number    varchar      695         20
      Required if Wire Funding payee1_address    Receiving Bank Street Address
   varchar      715         60       Required if Wire Funding payee1_city   
Receiving Bank City    varchar      775         40       Required if Wire
Funding payee1_instruction1    Information for Beneficiary    varchar      815
        70       Optional if Wire Funding payee1_name    Closing Agent Name   
varchar      885         60       Required if Wire Funding payee1_state   
Receiving Bank State    varchar      945         2       Required if funding by
wire payee2_accountnum    Beneficiary Bank Account # If Bene Bank different from
Receiving Bank    varchar      947         20      

Required if

funding by wire

and if Bene BK is different than Receiving BK

payee2_instruction2       varchar      967         70       Required if Wire
Funding payee2_name    Beneficiary Bank Name If Bene Bank different from
Receiving Bank    varchar      1037         60      

Required if

funding by wire

and if Bene BK is different than Receiving BK

pmt_change_frequency    # months between scheduled interest rate changes   
smallint      1097         3       Required if ARM loan prepay_penalty_flag   
Prepayment Penalty (Y or N)    smallint      1100         1       prepay_period
   Stated in Months    smallint      1101         3      

Required if

Prepay Penalty

Flag = Yes

product_code    Product Code (See Legend)    varchar      1104         8      

 

Ex B-5



--------------------------------------------------------------------------------

[MBS Issuer’s Custodian’s name]

[Date]

Page 6

 

property_type_code    Property Type Code (See Legend)    varchar      1112      
  4       purpose_code    Purpose Code (See Legend)    varchar      1116        
2       servicing_status_code    Servicing Status Code (See Legend)    char     
1118         4       sr_lien_amount    If Second Mortgage or “Combo Loan”, Loan
Number of First Mortgage    numeric      1122         14      

Required if

Second

Mortgage or “Combo Loan”

state    Property State    char      1136         2       units    Number of
units purchased as stated on the mortgage documents    smallint      1138      
  2       wap_price    Loan Portfolio Weighted Average Commitment Price   
numeric      1140         10       Required zip    Property Zip    varchar     
1150         10       repeat_code    Repeat Code #    varchar      1160        
10      

Required for

repeat wires

wire_type    Type of wire F = Freeform, S = Semi Repeat Code, R = Repeat Code   
varchar      1170         1       Required A1P11    The first A1P1 Investor Code
the loan is underwritten to    varchar      1171         4      

Required for non-

comforming

loans

A1P12    The second A1P1 Investor Code the loan is underwritten to    varchar   
  1175         4      

Required for non-

comforming

loans

MIP_ins_fee    Amount of financed Mortgage Insurance Premium    numeric     
1179         10      

Required for

loans with the

MIP rolled into

the loan.

 

Ex B-6



--------------------------------------------------------------------------------

EXHIBIT C

TO AMENDED AND RESTATED CUSTODY AGREEMENT

LIST OF BASIC PAPERS

The following are the Basic Papers for Purchased Loans:

(a) the original Mortgage Note, bearing all intervening endorsements to
negotiate it from the original payee named therein to the Seller and endorsed by
the Seller as follows:

Pay To The Order Of

 

 

Without Recourse

[COMPANY’S NAME]

[signature]

[name, title]

(b) the recorded original or a Certified Copy of the power of attorney for each
maker of the Mortgage Note who (if any) did not personally execute the Mortgage
Note and for whom the Mortgage Note was executed by an attorney-in-fact;

(c) the recorded original or a Certified Copy of the Mortgage securing such
Mortgage Note;

(d) the signed original of a Mortgage Assignment assigning the Mortgage in blank
in a form that is complete so as to be recordable in the jurisdiction where the
Mortgaged Premises are located without the need for completion of any blanks or
supplying of any other information; provided that no Mortgage Assignment is
required for any Mortgage that has been originated in the name of MERS and
registered under the MERS® System; and

(e) originals or Certified Copies of all intervening assignments (if any)
reflecting a complete chain of assignment of such Mortgage from the original
mortgagee to the Seller; provided that intervening assignments are not required
for any Mortgage that has been originated in the name of MERS and registered
under the MERS® System.

 

Ex C-1



--------------------------------------------------------------------------------

EXHIBIT D

TO AMENDED AND RESTATED CUSTODY AGREEMENT

LIST OF SUPPLEMENTAL PAPERS

(a) Except for FHA or VA Loans for which the relevant Agency Guidelines specify
that no Lender’s Title Insurance Policy is required, an original Lender’s Title
Insurance Policy, a commitment to issue one or (if applicable) a Preliminary
Title Report (and by submitting a Preliminary Title Report, the Seller will be
deemed to warrant and represent to the Custodian that the real property covered
by the relevant Mortgage is located in California).

(b) Except for “stated value” Mortgage Loans for which no appraisal is required,
a true and complete copy of the pages from the initial Appraisal Report for the
Mortgaged Premises, together with such pages from the Appraisal Reports of all
Current Appraisals or Current Broker’s Price Opinions therefor (if any) required
by the Current Repurchase Agreement, that (1) identify the Mortgaged Premises,
(2) state the appraiser’s or broker’s opinion of their value and (3) contain the
appraiser’s or broker’s signed signature block.

(c) For any FHA Mortgage Loan, the original or a copy of the HUD-1 Settlement
Statement signed by the maker(s) of the Mortgage Note and by its
escrow/settlement Custodian with the certifications by each that are required by
HUD Mortgagee Letter 86-10 dated May 5, 1986, or (ii) for any other Mortgage
Loan, a copy of the HUD-1 Settlement Statement accompanied by (or stamped with)
a certification signed by the escrow/settlement agent stating substantially that
the statement is an accurate account of the Mortgage Loan transaction (or a copy
of such statement signed by the maker(s) of the Mortgage Note).

(d) (If applicable) the Purchase Commitment covering such Purchased Loan.

(e) A certificate of the Standard Hazard Insurance Policy for the related
Mortgaged Premises (and, when received, the original policy of such insurance).
(f) A certificate of the Flood Insurance Policy covering the Mortgaged Premises
or the Mortgage Loan’s originator’s (or its agent’s or contractor’s) written
statement that no part of the Mortgaged Premises is in a special flood hazard
area according to the relevant Federal Emergency Management Administration or
Corps of Engineers flood map.

(g) (If applicable) the original assumption agreement.

(h) Except for Purchased Loans covered by a Purchase Commitment under the
express terms of which the Approved Investor does not require mortgage
insurance, for each conventional loan whose original loan-to-value ratio was
greater than 80%, a certificate of Primary Mortgage Insurance Policy covering
such Mortgage Loan or a certificate of a Pool Insurance Policy covering a pool
of Mortgage Loans of which such Purchased Loan is a part.

 

Ex D-1



--------------------------------------------------------------------------------

(i) If applicable, evidence of Notice to Customer and Rescission required by the
federal Truth-in-Lending Law and Federal Reserve Regulation Z, and evidence of
all disclosure statements required by the Real Estate Settlement Procedures Act
and implementing regulations.

(j) Evidence of completion or a certificate of completion, as appropriate under
the circumstances.

(k) All other original papers related to such Purchased Loan.

 

Ex D-2



--------------------------------------------------------------------------------

EXHIBIT E

TO AMENDED AND RESTATED CUSTODY AGREEMENT

TRUST RECEIPT

Temporary Release of Mortgage Note

The undersigned hereby acknowledges receipt this             day of
            ,             , from U.S. Bank National Association (the
“Custodian”) of the following described property (hereinafter called “Mortgage
Note”):

Mortgage Note for Loan #             Mortgagor Name: The undersigned represents,
warrants and agrees that:                            

1. The undersigned has requested and obtained possession of the Mortgage Note
from the Custodian for one of the purposes set forth below and for no other
purpose:

Correction of:                                        
                                      

2. The Mortgage Note and the proceeds thereof are and will remain the property
of, and subject to the security interest held by, the Custodian and the
undersigned will keep the Mortgage Note and any such proceeds segregated and
identifiable and free and clear of all liens, charges and encumbrances.

3. The Mortgage Note will be redelivered to the Custodian or its designee as
soon as the purpose for which possession was taken has been accomplished, and in
any event within 19 calendar days from the date hereof.

4. In the event of any default in the performance of any term or condition of
this Trust Receipt, all or any part of the obligations secured by the Mortgage
Note may be declared immediately due and payable without notice or demand or the
Administrative Agent can require the undersigned to repurchase the Purchased
Loan to which the Mortgage Note relates for the Repurchase Price.

5 Additional limitations, if any:

 

[DHI MORTGAGE COMPANY, LTD.] By       Its                            
                                                 

 

Ex E-1



--------------------------------------------------------------------------------

EXHIBIT G

TO AMENDED AND RESTATED CUSTODY AGREEMENT

FORM FOR TRANSMITTAL OF TRAILING DOCUMENTS

 

To: U.S. Bank National Association

     800 Nicollet Mall

     Minneapolis, MN 55402

     Attention: Jim Lunderby and Millie Crocker

     Phone: 612-303-3541 and 303-561-9075

     Email: james.lunderby@usbank.com and mildred.crocker@usbank.com

 

From: DHI Mortgage Company, Ltd.

     10700 Pecan Park Blvd.

     Suite 450

     Austin, TX 78750

     Attention: Lisa Collett

     Telephone: 512-533-1382

     Fax: 866-699-0331

Ladies and Gentlemen:

Pursuant to Section 2.2 of the Amended and Restated Custody Agreement dated
March 1, 2013 (as amended, the “Custody Agreement”), among DHI Mortgage Company,
Ltd. (the “Seller”) and U.S. Bank National Association, as agent and
representative of the buyers party to the Current Repurchase Agreement referred
to therein (in that capacity, the “Administrative Agent”), and as custodian (the
“Custodian”), the Seller hereby submits the following Basic Papers for the
following File, as trailing documents for placement in such File:

 

LOAN NO.

  

CUSTOMER’S NAME

  

ORIGINAL PRINCIPAL

AMOUNT

  

BASIC PAPERS DELIVERED
HEREWITH

        

 

Very truly yours,

 

DHI MORTGAGE COMPANY, LTD.

BY: DHI MORTGAGE COMPANY GP, INC.

ITS: GENERAL PARTNER

By:     Name:     Title:     Phone:     email:    

 

Ex G-1



--------------------------------------------------------------------------------

EXHIBIT H

TO AMENDED AND RESTATED CUSTODY AGREEMENT

REPURCHASE REQUEST

 

Date:                     

 

To: U.S. Bank National Association

     Attention: Jim Lunderby and Millie Crocker, Mortgage Banking Services

     800 Nicollet Mall

     Minneapolis, MN 55402

 

     Phone: 612-303-3541 and 303-561-9075

     Email: james.lunderby@usbank.com and mildred.crocker@usbank.com

Ladies and Gentlemen:

Pursuant to Section 4.3 of the Amended and Restated Custody Agreement dated
March 1, 2013 (as amended, the “Custody Agreement”), among DHI Mortgage Company,
Ltd. (the “Seller”), and U.S. Bank National Association, as agent and
representative of the buyers party to the Current Repurchase Agreement referred
to therein (in that capacity, the “Administrative Agent”), and as custodian (the
“Custodian”), the Seller elects to repurchase the following Purchased Loans:

 

LOAN NO.

  

CUSTOMER’S NAME

  

NOTE AMT.

           

 

Please either confirm that the aggregate Repurchase Price for the Purchased
Loans to be repurchased is $            or advise the Seller of the correct
aggregate Repurchase Price.

Upon the Administrative Agent’s acknowledgment to Custodian of receipt of
payment of the aggregate Repurchase Price, please ship the Files either by
            or by such other courier service as we have designated to you as
“approved”. The courier will act as an independent contractor bailee acting
solely as our bailee for hire. We agree that you will not be responsible for any
delays in shipment caused by the courier or any other actions or inactions of
the courier, including, without limitation, any loss of any Loan Papers.

 

Ex H-1



--------------------------------------------------------------------------------

Please have the courier bill us by using our acct #            . If you have any
questions or need any additional documentation, please call             at
(            )             .

 

DHI MORTGAGE COMPANY, LTD.

BY: DHI MORTGAGE COMPANY GP, INC.

ITS: GENERAL PARTNER

By:     Name:     Title:    

 

Ex H-2



--------------------------------------------------------------------------------

EXHIBIT I

AMENDED AND RESTATED CUSTODY AGREEMENT

Shipping Request

(date)

 

To: U.S. Bank National Association (Custodian)

     800 Nicollet Mall

     Minneapolis, MN 55402

     Attention: Jim Lunderby, Mortgage Banking Services

 

From: DHI Mortgage Company, Ltd.

     10700 Pecan Park Blvd.

     Suite 450

     Austin, TX 78750

     Attention: Lisa Collett

     Telephone: 512-533-1382

     Fax: 866-699-0331

Re: Shipping Identified Purchased Loans to Custodian of (or to) Approved
Investor for Securitization or sale

Ladies and Gentlemen:

Pursuant to Section 4 of the Amended and Restated Custody Agreement dated
March 1, 2013 (as amended, the “Custody Agreement”), among DHI Mortgage Company,
Ltd. (the “Seller”), and U.S. Bank National Association as a buyer and as agent
and representative of the Buyers party thereto (in that capacity, the
“Administrative Agent”) and certain other Buyers, and as custodian (the
“Custodian”), the Seller hereby requests the shipment of the Files specified on
Exhibit A attached hereto or specified Basic Papers and/or Supplemental Papers
from such File to the custodian/trustee of                     (an Approved
Investor) or to the Approved Investor at the address below:

(Name of Custodian of Approved Investor and/or of Approved Investor)

(address)

(name of person or department to whose attention Files are to be sent)

(Phone Number)

The Mortgage Notes so shipped shall be endorsed in the name of
                    .

The Custodian is directed to use                     (name of courier) and to
charge Seller’s account number                     , with such courier for
shipping charges.

The Seller requests shipment under the appropriate form of bailee letter from
the Administrative Agent/Custodian to the custodian/trustee for the Approved
Investor or to the Approved Investor.

 

Ex I-1



--------------------------------------------------------------------------------

The courier designated above will act as an independent contractor bailee acting
solely on your behalf as custodian for hire for the Administrative Agent, as
those and other capitalized terms used but not defined herein are defined in the
Custody Agreement, as it may have been supplemented, amended or restated. We
agree that you will not be responsible for any delays in shipment caused by the
courier or any other actions or inactions of the courier, including, without
limitation, any loss of any Loan Papers.

 

DHI MORTGAGE COMPANY, LTD.

BY: DHI MORTGAGE COMPANY GP, INC.

ITS: GENERAL PARTNER

By:     Name:     Title:    

 

Ex I-2



--------------------------------------------------------------------------------

Exhibit A to Shipping Request

Date: [Date]

 

Investor Name

  

Mortgagor Name

  

Loan Number

  

Loan Amount

                 

 

Ex A-1 to Shipping Request